Citation Nr: 1430893	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-04 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an educational assistance allowance under Chapter 33, Title 38, United States Code, at a rate in excess of 70 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1997 to May 2003. 



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 administrative decision by the Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma. 

This matter was previously before the Board in January 2014 and was remanded for further development.  It has now returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The Veteran served on active duty for over 30 continuous days.
 
2.  The Veteran was discharged from service due to a service-connected disability.


CONCLUSION OF LAW

The criteria for an eligibility percentage for educational assistance at the 100 percent level under the Post 9/11 GI Bill have been met. 38 U.S.C.A. §§ 3311, 3313 (West Supp. 2013); 38 C.F.R. §§ 21.9520, 21.9640 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with VA's duties to notify and assist claimants applying for educational assistance under Chapter 33, set forth in 38 C.F.R. §§ 21.1031, 21.1032, 21.9510 (2013), need not be discussed. 

In 2009, the Veteran applied for Chapter 33 (Post 9/11 GI Bill) educational assistance.  In November 2009, he was awarded educational assistance under that program, at the 70 percent rate.  He contends that he should be awarded benefits at the 100 percent rate. 

In general, VA determines the amount of educational assistance payable for an approved program of education under Chapter 33 based on the aggregate length of creditable active duty service after September 10, 2001. See 38 U.S.C.A. §§ 3311 , 3313; 38 C.F.R. § 21.9640.  Payment at the 100 percent rate, however, is also payable for a Veteran who served at least 30 continuous days, if the Veteran is discharged due to service-connected disability. Id.

In the present claim, the Veteran contends that he is entitled to the educational assistance payment rate of 100 percent because he was discharged from service due to a service-connected disability.  The narrative reason for separation recorded on the Veteran's DD 214 is "Physical condition, not a disability." 

An in-service March 2003 Memorandum on the Veteran's mental health evaluation reflects that he had "adjustment disorder with anxious mood".  It was further noted that he does not have a psychiatric condition which would warrant a disposition through medical channels, and does not have a mental disorder.  However, it was noted that he meets the criteria set forth in AR 635-200, Chapter 5-17 for administrative separation due to his present state of emotional and/or behavior dysfunction.  (See April 21, 2013 memorandum for commander.)

In addition, April 2003 service personnel records reflect that the Veteran was recommended for Separation because he presented a "state of emotional/behavioral dysfunction" which "is of such severity that the soldier's ability to perform military duties is significantly impaired."  (See April 21, 2013 memorandum for the Veteran.)

Although the Veteran's entire claims folder is not currently available for review, the record includes a December 2010 rating decision that shows that the Veteran is service connected for generalized anxiety disorder, rated as 10 percent disabling, effective from May 16, 2003, the day after his discharge from active service. 

Thus, the evidence indicates that the Veteran was discharged from service due to a disability which is now service-connected.  The RO maintains that only the Department of Defense (DoD) has the authority to determine whether a Veteran's separation was due to service-connected disability.  Electronic correspondence purported to be from DoD states that it is required to use the information listed on the DD 214 with regard to the Veteran's discharge and that if the Veteran disputes that he received an honorable discharge for "physical condition, not a disability", he must apply to the Army Discharge Review Board for a change in separation reason. 

The pertinent regulation provides that basic eligibility for Chapter 33 benefits may be established if the Veteran serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability. 38 C.F.R. § 21.9520(b).  Similarly, the statute which provides the authority for this regulation states that a Veteran who serves at last 36 months of active duty on or after September 11, 2001, or serves at least 30 continuous days on active duty commencing on or after September 11, 2001, "is discharged or released from active duty in the Armed Forces for a service-connected disability" is entitled to Chapter 33 educational assistance. 38 U.S.C.A. § 3311(b).  Neither provision explicitly or separately states that the determination that the Veteran's discharge was due to a service-connected disability must be made by the service department, as, for example, the statute does for certain discharge characterized as honorable.  See generally 38 U.S.C.A. § 3311 .

In view of the foregoing, the Board is unable to find support for the position that VA does not have the authority to determine if the Veteran's discharge was due to a service-connected disability.  Thus, the Board finds that the Veteran's discharge was for a service-connected disability.  As a result, he is entitled to payment of 

educational assistance under the Post-9/11 GI Bill at the 100 percent level for an approved program of education.


ORDER

Payment of educational assistance under the Post-9/11 GI Bill at the 100 percent level is granted, subject to the laws and regulations controlling the award of monetary benefits.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


